                                                                                  GLERK'S OFFICE U S DISTRICT COURT
                                     UNITED STATESDISTRICT COIJRT                             ATABjNyjox,vA
                                      W ESTERN DISTRICT OF V IRGINIA                                 FILED

 United StatesofA m erica                                )
                                                                                               JUN 13 2219
                                                         )                                    JUL    .,
                                                                                                      D DLEY,CLERK
 V.                                                      )     CaseNo.1:19CR22
                                                         )                                    BY:
 W AQAR UL.HASSAN                                        )                                          DEPUTY CLERK
                             D efendant                  )

                                ORDER SETTG G CONDITION S OF RELEA SE

ITISORDERED thatthereleaseofthedefendantissubjecttothefollowingconditions:
      (1) Thedefendantmustnotcommitanyoffenseinviolationoffederal,stateorlocallaw whileonrelease.
      (2) ThedefendantmustcooperateinthecollectionofaDNA sampleifthecollectionisauthorizedby42USC 14135(a)
      (3) Thedefendantmustadvisethecqurtorthepretrialservicesofticeorsupçrvisingofticerinwritingbeforeanychange
          inaddressortelephonenumber.

      (4) Thedefendantmustappearin courtasrequired and,ifconvicted,mustsurrenderasdirectedtoserveanysentence
          imposed.ThedefendantmustpextappearasU.S.DistrictCourt 180W .M ainSt.,Abingdon,VA on 8/5/19 at11:00
          a.m.forpretrialconferenceandon8/19-23/19at9:00a.m.forjurytrial.             '
      (5) ThedefendantinustsignanAppearanceBond,ifordered.

                                    AD DITIO NAL CON DITION S OF RELEA SE

          ThedefendantisplacedinthecustodyofSaadiaHassan,whoagrees(a)tosupervisethedefendantinaccordance
          witha11conditionsofrelease,(b)touseeveryefforttoasstlretheappearanceofthedefendantatallscheduledcourt
          proceedings,and(c)tonotifythecourtimmediatelyintheeventthedefendantviolatesanyconditionsofreleaseor
          disappears.
                                                                                          f

                                                               Signed:
                                                                           CustodianorProxy


ITISFIJRTHER ORDERED thatthedefendant'sreleaseissubjecttotheconditionslistedbelow:
(6) Thedefendantmust:
    (a) The defendantshallavoid contactoutside thepresence ofhis/hercounselwith any alleged victimsorpotential
          witnessesregardinghis/hercase. Shallhavenocontactwhatsoeverwith Kim Daughtery.
      (b) Thedefendantshallreportasdirectedbytheprobationofficer,shallfollow thedirectionoftheprobationofficer;shall
          promptly reportany personalstatuschangesto the probation officer:this shallinclude immedi>tely reporting any
          contactby 1aw enforcementoffkers regarding a criminalinvestigation or any additionalcrimin'alchargesplaced
          againstthe defendant.''The defendantshallreside athissister'scurrentresidence,and shallnotchange residences
          withoutthepermission oftheprobation officer.
      (c) The defendantshallabkain from the use and possession ofalcoholorany u
                                                                              'seorpossession ofany controlled
          substancesunlessprescribedby alicensed treatingphysician foralegitimatemedicalpurpose.
      (d) Thedefendantshallnotpossessaflrearm orotherdangerousweaponaqdshallresideinaresidence9eeofsuch.M ay
          notresidein aresidencewithcomponentsofexplosivesorexplosives.
      (e) Thedefendantshallsubmittorandom routinedrugandoralcoholtestingasdirectedbytheprobationofficer.



   Case 1:19-cr-00022-JPJ-PMS Document 23 Filed 06/18/19 Page 1 of 3 Pageid#: 49
    (9 ThedefendantshallnottraveloutsidetheW ashingtonCounty,Virginia,areawithouttirstobtainingpermissionfrom
        theprobation ofticer.
    (g) Thedefendantshallsubmitto warrantless search and seizure ofhis/herperson and propeo aj directed by the
        probationom cerforthepurposeofdetermineifhe/sheisin compliancewith his/herconditionsofpretrialrelease.
    (h) Thedefendantshallactivelyseekand/ormaintainemployment.
    (i) Thedefendantshallnotassociatewithany knownusers/possessorsofillegalcontrolledsubstancejandshallnotbe
        presentin any location whereillegalcontrolled substancesarebeingused and/ordistributed,unlessapprovedby the
        supqrvisingofficerin cooperation with law enforcçmentofticers. .
    () Thedefendantshallrestrainanyanimalsonthepremisesofhis/herr'
                                                                 esidenceinawaysoastonotl
                                                                                        'interferewiththe
        probation offker'saccesstothedefendant'sresidenc
                                                       'eandto ensuretheofficer'ssafety .            .
   j(k) ThedefendantshallsurrenderhiscurrentPakistanpassportandhisAme
                                                                   ' ricanpassporttobehelduntilfurtherorder
        ofthecourtandifhedoesnothaveapassportheshallnotapplyforanAmericanpassportorPakisian passport.
                                                                                                 ,

    (1) ThedefendantshallbeplacqdopGPSelectronicmonitoringandshallbesubjecttoremotecom;anddefendantshall
        beresponsibleforal1expensesincurred,       .                             .
    (m)Thedefendantshallarrangeapsychologicalevaluationwithin30daysandfollow thedirectionsoftheevaluatorand
       shallallow open communicationsbetwe'en any mentalhealth care pro
                                                                      'viders ormedicalcare jroviders and the
        Probatiop ofticer.      '                                               '


                                ADW CE OF PENM UTIES ANllSANCTIO NS
TO TH E DEFENDANT:

YOU ARE ADW SED OF TH E FOLLOW U G PENALTIES AND SANCTIONS:

        Violating anyoftheforegoingconditionsofreleasemay resultintheimmediateissuance ofawarrantforyourarrest,
arevocation ofyotlrrelease,an orderofdetention,aforfeitureofany bond,andaprosecutiènforcontemptandcould resultin
apossibleterm ofimprisonment,afne,orboth.
        Whileonrelease,ifyoucommitafederalfelony offensetheptmishmentisan additionalprisontel 'm ofnotmorethan
tenyearsandforafederalmisdemeanoroffensethepunishmentisan additionalprison tel'   m ofnotmorethan oneyear.This
sentencewillbeconsecutive(i.e.,inadditionto)toanyothersentenceyoureceive.
        Itisacrimepunishableby uptotenyearsinprison,and a$250.00 fme,orboth,to:obstructacriminalinvestigation'
                                                                                                             ,
tamperwithawimess,victim,or.informant,retaliateorattempttoretaliateagainstawitness,victim,orinformant;orintimidate
oratlempttoihtimidateaWimess,victim,juror,informant,orofficerofthecourt.Thepenaltiesfortampering,retaliation,or
intimidation aresignitkantly more jeriousifthey involveakilling orattemptedkilling.
         If,afterrelease,you knowingly failto appearastheconditionsofreleaserequire,orto surrendertoserveasentence,
you may beprosecuted forfailingto.appearorsurrenderandadditionalpunishmentmay beimposed.Ifyou areconvicted of:
        (1) anoffensepunishablebydeath,lifeimprisonment,orimprisonmentforaterm oftiûeenyearhormore,youwill
            befmednotmorethan $250.00 orimprisonedfornotmorethan 10 years,orboth;
        (2) anoffenseptmishablebyimprisonmentforaterm offiveyearsormore,butlessthanfifteenyears,youwillbe
            finednotmorethan $250.00 orimprisonedfornotmore'thanfiveyears,orboth;
        (3) anyotherfelony,youwillbefinednotmorethan$250,000orimprisonednotmorethanonehear,orboth;
        (4) amisdemeanor,youwillbefinednotmorethan$100,000orimprisonednotmorethanoneyearorboth;
A term ofimprisonmentimposed forfailureto appearorsurrenderwillbeconsecutiveto any othersentenceyourreceive. In
addition,afailuretoappearorsurrendermayresultin theforfeitureofany bondposted.

                                    ACK NOW LEDGG NT OF DEFENDANT
        IacknowledgethatIam thedefendantinthiscaseandthatlam awam oftheconditionsofreleasq,Ipromiseto
obeyal1conditionsofrelease,toajpearasdirected,andsurrenderioserveanysentenceimposed.Iam awareofthepen>lties
and sanctionssetforth above.



                                                                                             D efendant'sSignature




   Case 1:19-cr-00022-JPJ-PMS Document 23 Filed 06/18/19 Page 2 of 3 Pageid#: 50
                           DX    CTIONS TO UNITED STATES M A RSH AI,

(X)ThedefendantisORDERED releasedaûerprocessing.
()TheUnited StatesMarshalisORDERED to keepthe defendantin custody untilnotifiedbythe clerk orjudgethatthe
defendanthaspostedbond and/orcompliedwithal1otherconditionsfor se. Ifstillincustody,theéefendantmustbe
producedbeforetheappropriatejudgeatthetimeandplacespecitied.
Date:6/18/19

                                                           amelaM eade Sargent,United Stateq a strateJudge




   Case 1:19-cr-00022-JPJ-PMS Document 23 Filed 06/18/19 Page 3 of 3 Pageid#: 51
